Citation Nr: 0423016	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-30 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Dependents' Educational Assistance benefits awarded under 
Chapter 35, Title 38, United States Code, in the amount of 
$675.00.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to February 
1970.  He died in December 2001.  The appellant is the 
veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 determination of the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied a waiver of the recovery of 
an overpayment of Dependents' Educational Assistance benefits 
in the amount of $675.00.


FINDINGS OF FACT

1.  VA awarded Dependents' Educational Assistance benefits to 
the appellant for an August 2002 to December 2002 term at the 
applicable full-time rate, based upon initial certification 
of her enrollment in 12 credit hours' worth of courses.

2.  In August 2002, the appellant dropped six credit hours' 
worth of courses, rendering her eligible only for a half-time 
benefits rate; VA received notice of this course load 
reduction in October 2002, which resulted in an overpayment 
of benefits to the appellant in the amount of $675.00.

3.  The appellant's actions did not constitute fraud, 
misrepresentation of a material fact, bad faith, or a lack of 
good faith, but she was not without some fault in the 
creation of the $675.00 overpayment.

4.  Recovery of the overpayment would result in undue 
financial hardship upon the appellant.  




CONCLUSIONS OF LAW

1.  Waiver of recovery of an overpayment of Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, in the amount of $675.00, is not 
precluded by fraud, misrepresentation, bad faith, or a lack 
of good faith on the appellant's part.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. § 1.963 (2003).

2.  Recovery of the overpayment of Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, in the amount of $675.00, would be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 
(West 2002); 38 C.F.R. §§ 1.965, 3.102 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  Effective 
November 9, 2000, the VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA also issued 
regulations to implement the VCAA, now codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also ask the claimant to provide any 
other evidence in his or her possession that might support 
the claim.  See Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Court, however, has held that the notice and duty to 
assist provisions of the VCAA do not apply to claims 
involving waiver of recovery of overpayments.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  Therefore, while the 
record before the Board does not reflect that the appellant 
was notified of the provisions of the VCAA, such notice is 
apparently not required under VA law.

In any event, the Board observes that the decision on the 
waiver of indebtedness, the statement of the case, and the 
supplemental statement of the case notified the appellant of 
the evidence considered, the pertinent laws and regulations, 
and the reasons for which her claim was denied.    

In light of all of the above, the Board therefore finds that 
no further action is necessary under the VCAA, and that the 
case is ready for appellate review.

Applicable Law

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation of a material fact, bad faith, or 
a lack of good faith on the part of the person or persons 
having an interest in obtaining the waiver, and recovery of 
the indebtedness would be against equity and good conscience.  
See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963, 1.965.  In 
other words, any indication that the appellant committed 
fraud, misrepresentation of a material fact, or bad 
faith/lack of good faith in connection with the receipt of VA 
benefits precludes the granting of a waiver of recovery of 
the overpayment.  This parallels the "clean hands" doctrine 
of equity cases: only if the appellant is free from all taint 
of fraud in connection with his claim for benefits may waiver 
on account of "equity and good conscience" be considered.  
See Farless v. Derwinski, 2 Vet. App. 555, 556-57 (1992).

The Court defines bad faith as, "a willful intention to seek 
an unfair advantage."  See Richards v. Brown, 9 Vet. App. 
255, 257-58 (1996).  The provisions of 38 C.F.R. 
§ 1.965(b)(2) describe bad faith as an unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits or services 
program exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is undertaken with 
the intent to seek an unfair advantage, with knowledge of the 
likely consequences, and results in a loss to the government.  
A lack of good faith is defined under VA law as, "the 
absence of an honest intention to abstain from taking unfair 
advantage of the holder and/or the government."  38 C.F.R. 
§ 1.965(b)(3).  

The standards of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive: (1) fault of the debtor - where actions of the 
debtor contribute to the creation of the debt; 
(2) balancing of faults - weighing fault of the debtor 
against VA fault; 
(3) undue hardship - whether collection would deprive the 
debtor or his family of basic necessities; (4) defeat the 
purpose - whether withholding of benefits or recovery would 
nullify the objective for which these benefits were intended; 
(5) unjust enrichment - where failure to make restitution 
would result in an unfair gain to the debtor; and, (6) 
changing position to one's detriment - where reliance on VA 
benefits results in the relinquishment of a valuable right or 
the incurrence of a legal obligation.  See 38 C.F.R. 
§ 1.965(a); see generally Cullen v. Brown, 
5 Vet. App. 510 (1993).

Analysis

The appellant contends that her conduct in this matter did 
not constitute fraud, misrepresentation, bad faith, or a lack 
of good faith.  She further contends that waiver of recovery 
of the debt stemming from the overpayment of her Dependents' 
Educational Assistance benefits should be granted in equity 
and good conscience.  

In October 2001, VA received the appellant's application for 
Chapter 35 Dependents' Educational Assistance benefits.  In 
December 2001, the RO transmitted a Certificate of 
Eligibility to the appellant, advising her that she was 
eligible for Chapter 35 benefits based upon her father's 
receipt of a permanent and total rating for service-connected 
disability in February 1999.  See 38 U.S.C.A. 
§ 3501(a)(1)(A) (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 
(2003).  

The appellant thereafter enrolled in courses and received 
Dependents' Educational Assistance benefits under Chapter 35 
for the period of August 2001 to December 2001, and for the 
period of January 2002 to May 2002.  

Then, on August 21, 2002, VA received an Enrollment 
Certification from the appellant's educational institution 
for the period of August 2002 to December 2002.  This 
certification reflected her enrollment in six credit hours 
for the period of August 26, 2002, to December 19, 2002, and 
in six more credit hours for the period of August 28, 2002, 
to December 12, 2002, for a total of 12 credit hours.  VA 
then approved the issuance of Chapter 35 benefits to the 
appellant for these courses at the appropriate full-time 
rate.   

On October 7, 2002, VA received a modified enrollment 
certification from the certifying official at the appellant's 
educational institution, reflecting that during the drop-add 
period, the appellant dropped six credit hours from her 
original schedule.  Accordingly, VA downwardly adjusted its 
approved award of Chapter 35 benefits in light of the 
appellant's reduced course load for the term.  This 
recalculation of benefits, in light of the appellant's 
changed circumstances, revealed that VA had already issued an 
overpayment of benefits to her in the amount of $675.00. 

In detail, the record reflects that for the period of August 
2002 to December 2002, VA originally awarded the appellant 
Chapter 35 benefits at the full-time rate of $670.00 per 
month based upon her enrollment in 12 credit hours for the 
term.  As of 
October 1, 2002, applicable law resulted in VA's revision of 
its full-time benefits rate to $680.00 per month, so the 
appellant was approved to receive that higher amount at that 
time.  Then, based upon the October 2002 notice of the 
appellant's August 2002 reduction in her course load from 12 
to six credit hours, VA downwardly adjusted her approved 
benefits rate to the applicable half-time rate of $335.00 per 
month for September 2002, then to an increased $340.00 per 
month for the remainder of this enrollment period (based on a 
regulatory increase in the half-time benefits rate under VA 
law). 

Before the implementation of the benefits adjustment in light 
of her reduction in course load, the appellant received full-
time rate payments of $670.00 for September 2002 and $680.00 
for October 2002, for a total of $1,350.00.  Based upon her 
reduced enrollment, however, the appellant should only have 
received $335.00 for September 2002 and $340.00 for October 
2002, for a total of $675.00.  This resulted in an 
overpayment of benefits to the appellant in the amount of 
$675.00 ($1350.00 minus $675.00).
Because of the modified enrollment certification received in 
October 2002, VA paid the appellant the correct amount of 
half-time benefits for the month of November 2002: $340.00.  
Then, reflective of the appellant's enrollment in a half-
month of six credit hours' worth of courses in December 2002, 
she was scheduled to receive a payment of $149.55 for that 
month.  VA, however, retained that benefits payment to credit 
against her $675.00 overpayment for the months of September 
2002 and October 2002.  VA has advised the appellant that she 
would therefore only be responsible for the remaining 
outstanding overpayment amount of $525.45 ($675.00 minus 
$149.55), plus any interest and administrative costs that 
will continue to accrue until the amount is repaid in full.  
The appellant provided copies of VA notices requesting her 
repayment of this $525.45, advising her that the amount has 
continued to increase, to $528.86 as of May 2003, and then to 
$535.72 as of August 2003 (based upon accruing interest and 
administrative costs). 

In March 2003, after receipt of notice of VA's intent to 
recover the overpayment amount, the appellant requested a 
waiver of recovery of the overpayment.  She indicated that 
she did not understand the basis for the assessed 
overpayment, and stated that it would be very difficult for 
her to repay it.  She submitted a completed Financial Status 
Report in April 2003, noting that her monthly household 
expenses exceeded her monthly net household income.  The 
appellant's waiver request was then referred to the 
Committee, for consideration of waiver of the entire $675.00 
assessed overpayment.  In June 2003, the Committee denied the 
appellant's waiver request for repayment or collection of the 
overpayment, and she appealed that denial to the Board.  

In denying a waiver in June 2003, the Committee first found 
no fraud, misrepresentation, or bad faith in the appellant's 
failure to timely report her withdrawal from certain of her 
August 2002 to December 2002 courses.  The Committee further 
found that repayment of the overpayment debt at issue would 
not be against the principles of equity and good conscience.  
Rather, given the fact that the appellant accepted 
educational assistance benefits in September 2002 and October 
2002 for 12 credit hours' worth of courses when she was only 
entitled to six credit hours' worth, the Committee found that 
she would be unjustly enriched if she were not made to repay 
the overpayment at issue.  The Committee acknowledged the 
appellant's report that her finances were strained, but 
opined that it would not cause undue hardship for her to 
repay this debt.  

First, the Board again notes that the Committee found no 
evidence of fraud, misrepresentation, bad faith, or a lack of 
good faith in the creation of the debt at issue, and the 
Board agrees with this finding.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.963, 1.965.  The real question for 
consideration, then, is whether recovery from the appellant 
of this overpayment would be against the principles of equity 
and good conscience, utilizing the factors described at 
38 C.F.R. § 1.965(a).
 
This case, in part, involves consideration of the appellant's 
fault, and of respective fault between the appellant and VA.  
38 C.F.R. § 1.965(a)(1), (2).  The Board finds that the 
appellant is at fault for not ensuring that VA received 
timely notice of the reduction in her course load.  As noted 
earlier, VA did not receive this notice - as provided by the 
appellant's educational institution - until October 2002 - 
two months after her original enrollment certification for 
double that course load.  

The appellant argues that VA is at fault for the issuance of 
the overpayment, and should be responsible for calculating 
the proper amounts to be paid to her.  The Board notes, 
however, that VA can only act upon the enrollment information 
provided by the appellant, and at the time of the 
overpayments in September 2002 and October 2002, the 
appellant had only provided VA with information to indicate 
that she was enrolled in 12 credit hours - and not 
information to show that she had dropped six of these hours 
in August 2002.  When VA received this adjusted information 
in October 2002, it did in fact act timely to reduce and 
correct the appellant's benefit payments.  Accordingly, the 
Board finds that VA fault in this matter is minimal.

There is no evidence to suggest that recovery of this 
overpayment would defeat the objective for which these 
benefits were intended.  38 C.F.R. § 1.965(a)(4).  The Board 
also notes that the appellant has not contended, nor does the 
evidence demonstrate, that she relinquished a favorable right 
or changed her position by reason of having received this 
benefit.  38 C.F.R. § 1.965(a)(6).

Here, the appellant accepted and retained educational 
assistance benefits from VA for college courses she certified 
she would be taking for a particular term.  The record shows 
that she later dropped some of these courses, without 
immediate notification to VA.  She retained additional VA 
funds when she knew or should have known that she was not 
entitled to those benefits in light of her reduced course 
load, which led to her unjust enrichment.  38 C.F.R. 
§ 1.965(a)(5).  

The appellant maintains, however, that she is unable to repay 
this debt because to do so would cause her financial harm.  
See 38 C.F.R. § 1.965(a)(3).  The Board has reviewed the 
appellant's April 2003 financial status report, based only 
upon her spouse's salary (because she has not worked since 
before having a baby over a year and a half ago).  In this 
report, the appellant states that her monthly household net 
income is approximately $2.800.00, while her estimated 
monthly household expenses, including installment and 
revolving debt, as well as housing and childcare expenses, 
are approximately $2,900.00.  The Board therefore finds that 
recouping this $675.00 overpayment will be an undue financial 
hardship upon the appellant and her family.  

After weighing all of the aforementioned factors to determine 
whether recovery of this overpayment would be against the 
principles of equity and good conscience, the Board finds 
that VA should waive its recovery of this $675.00 
overpayment.   38 U.S.C.A. § 5107, 5302; 38 C.F.R. §1.965(a), 
3.102.  Although the appellant received money that she was 
not entitled to, and although she shares the responsibility 
of fault in this matter, she has stated that she had past 
problems with the release of her Dependents' Educational 
Assistance benefits, and, at the time of notification of this 
overpayment, that she was not even aware that there was an 
overpayment at all.  More importantly, the appellant has 
credibly reported that to shoulder the responsibility of even 
more debt at this time would cause severe hardship on her 
household, and, taking into account the information provided 
on her financial status report, the Board believes this to be 
the case.

Under the circumstances of this case then, the Board finds 
that recovery of the overpayment at issue would be against 
the principles of equity and good conscience, because 
requiring the appellant to make restitution for this 
overpayment would result in undue financial hardship.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.    Therefore, waiver 
of recovery of the overpayment of Dependents' Educational 
Assistance benefits, in the amount of $675.00, is warranted 
here.  

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that the appellant's claim should prevail.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Waiver of the recovery of an overpayment of Dependents' 
Educational Assistance benefits awarded under Chapter 35, 
Title 38, United States Code, in the amount of $675.00, is 
granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



